Case 8:20-cv-00043-SB-ADS Document 190-25 Filed 05/14/21 Page 1 of 9 Page ID
                                 #:2788




Summary Judgment Ex. 3d

Mason Declaration - Exhibit 4
Case 8:20-cv-00043-SB-ADS Document 190-25 Filed 05/14/21 Page 2 of 9 Page ID
                                 #:2789
Case 8:20-cv-00043-SB-ADS Document 190-25 Filed 05/14/21 Page 3 of 9 Page ID
                                 #:2790
Case 8:20-cv-00043-SB-ADS Document 190-25 Filed 05/14/21 Page 4 of 9 Page ID
                                 #:2791
Case 8:20-cv-00043-SB-ADS Document 190-25 Filed 05/14/21 Page 5 of 9 Page ID
                                 #:2792
Case 8:20-cv-00043-SB-ADS Document 190-25 Filed 05/14/21 Page 6 of 9 Page ID
                                 #:2793
Case 8:20-cv-00043-SB-ADS Document 190-25 Filed 05/14/21 Page 7 of 9 Page ID
                                 #:2794
Case 8:20-cv-00043-SB-ADS Document 190-25 Filed 05/14/21 Page 8 of 9 Page ID
                                 #:2795
Case 8:20-cv-00043-SB-ADS Document 190-25 Filed 05/14/21 Page 9 of 9 Page ID
                                 #:2796
